Moyer, C.J.
The affidavit of disqualification filed herein alleges that Judge Joseph B. Grigsby failed to follow Ohio statutory law at the time of sentencing and thus displayed prejudice to the detriment of the defendant-affiant, Todd W. Grubbs, in case No. 86-CR-1785 in the Court of Common Pleas of Montgomery County.
A judge is presumed to follow applicable law in all respects. If, in a particular case, it is shown that a judge legally erred in the imposition of sentence, that issue must be raised on appeal and not by an affidavit of disqualification. State v. Baker (1984), 25 Ohio Misc. 2d 11, 25 OBR 232, 495 N.E. 2d 976.
For these reasons, the affidavit of disqualification is found not well-taken and is hereby dismissed.